Judgment unanimously affirmed. Memorandum: Of the several issues raised by defendants on these appeals, only one requires comment. The record indicates that the court failed to inform defendants before summation, as the statute requires, of the-counts and offenses it intended to submit to the jury (see CPL 300.10, subd 3; 300.30, subd 1). However, defendants were not denied their right to an effective summation because the only issue in the case was one which was the same for all counts regardless of what crimes were actually submitted to the jury, i.e., identification, and because the defendants were convicted of offenses as charged in the indictment (People v Scott, 66 AD2d 861; People v Cheeks, 66 AD2d 1021; People v Chapman, 60 AD2d 584; People v Vicaretti, 54 AD2d 236). The error, therefore, was harmless beyond a reasonable doubt. (Appeal from judgment of Monroe Supreme Court—robbery, first degree.) Present—Cardamone, J. P., Simons, Callahan, Doerr and Moule, JJ.